Exhibit 99.1 Disclosures Required by Rule 15Ga-112 Name of Issuing Entity Check if Regis-tered Name of Originator3 Total Assets in ABS by Originator Assets That Were Subject of Demand Assets That Were Repurchased or Replaced Assets Pending Repurchase or Replacement (within cure period) Demand in Dispute Demand Withdrawn Demand Rejected (a) (b) ( c) (#) (% of principal balance) (#) (% of principal balance) (#) (% of principal balance) (#) (% of principal balance) (#) (% of principal balance) (#) (% of principal balance) (#) (% of principal balance) (d) (e) (f) (g) (h) (i) (j) (k) (l) (m) (n) (o) (p) (q) (r) (s) (t) (u) (v) (w) (x) Asset Class : Residential Mortgage Backed Securities - HELOC GSAMP Trust 2006-S3 X ACCREDITED 84 CIK # 1359707 ALLIANCE MORTGAGE 46 AMERICAN HOME EQUITY CORP 24 AMERICAN LENDING GROUP 5 AMERICAN MORTGAGE EXPRESS 5 AMERICORP 3 AMERITRUST MORTGAGE 2 BAYTREE 14 CENTENNIAL 42 CHOICE CAPITAL FUNDING 88 CHRISTOPHER E HOBSON 8 COMMUNITY WEST BANK 6 CORESTAR FINANCIAL GROUP LLC 1 CREDIT NORTHEAST 2 DHI MORTGAGE 52 FIRST GREENSBORO 1 0 FIRST NLC FINANCIAL 9 FREMONT HARBOURTON MORTGAGE 9 HOME LOAN CENTER 2 HOME LOAN EXPANDED MORTGAGE 2 1 1 LOAN CITY 76 LONG BEACH MERIDIAN 13 NORTH SHORE COMMUNITY BANK 8 PACIFIC COMMUNITY MORTGAGE INC 2 PRIME MORTGAGE 60 PRIMELENDING 2 RELIANT 1 SCME MORTGAGE BANKER 1 SEA BREEZE FINANCIAL 16 SILVERGATE 1 STERLING EMPIRE FUND 1 STERLING NATIONAL MORTGAGE 14 STONE CREEK FUNDING 10 TRANSNATIONAL 2 VALLEY VISTA MORTGAGE CORP 23 WILLOW BEND MORTGAGE 50 WINSTAR 40 WR STARKEY 2 Total GSAMP Trust 2006-S3 1 1 GSAMP Trust 2006-S5 X CONDUIT 4 4 CIK # 1371938 FREMONT IMPAC 3 3 MERITAGE NEW CENTURY 3 1 3 1 RESCAP Total GSAMP Trust 2006-S5 10 10 GSAMP Trust 2006-S6 X ACCREDITED 21 CIK # 1377806 ALLSTATE 1 AMERICAN HOME EQUITY CORP 2 AMERICAN HOME MORTGAGE AMERITRUST MORTGAGE 2 CENTENNIAL 24 CHRISTOPHER E HOBSON 2 COMMUNITY FIRST BANK 8 CREDIT NORTHEAST 4 FIRST FINANCIAL EQUITY 40 FREMONT 30 LOWNHOME 2 MARIBELLA MORTGAGE 8 MID-ATLANTIC FINANCIAL SERVICE 1 NORTH SHORE COMMUNITY BANK 1 QUICKEN RELIANT 1 STERLING NATIONAL MORTGAGE 5 STONE CREEK FUNDING 41 4 4 VALLEY VISTA MORTGAGE CORP 6 1 1 WILLOW BEND MORTGAGE 1 Total GSAMP Trust 2006-S6 5 5 GSAA Home Equity Trust 2006-S1 X ALLIANCE BANCORP 51 51 CIK # 1383232 BAYROCK 49 CONDUIT 8 8 DHI MORTGAGE HOME AMERICAN HOME LOAN EXPANDED MORTGAGE 45 LOAN CITY 67 2 2 M&T BANK 63 63 OPTION ONE PLAZA QUICKEN RESCAP SOUTHSTAR STONE CREEK FUNDING 17 3 3 TAYLOR BEAN & WHITAKER MORTGAGE Total GSAA Home Equity Trust 2006-S1 GSAA Home Equity Trust 2007-S1 X CONDUIT CIK # 1389937 GREENPOINT 90 90 IRWIN 90 90 M&T BANK NOT AVAILABLE 15 3 3 Total GSAA Home Equity Trust 2007-S1 Total Asset Class : Residential Mortgage Backed Securities - HELOC 1 Asset Class : Residential Mortgage Backed Securities - Prime GSR Mortgage Loan Trust 2006-4F X ACCREDITED 3 CIK # 1358131 ALLIANCE BANCORP 12 ALLIANCE MORTGAGE 13 AMERICAN LENDING GROUP 3 AMERICAN MORTGAGE NETWORK 10 BANKERSWEST 5 CHRISTOPHER E HOBSON 1 COMMUNITY WEST BANK 3 COUNTRYWIDE CTX MORTGAGE CO 2 GMAC GREENPOINT INDYMAC BANK 15 IRWIN 5 MERIDIAN 1 METROCITIES 6 NATION ONE 6 NEW CENTURY 1 1 REALTY MORTGAGE CORPORATION 1 RESIDENTIAL MORTGAGE CAPITAL SCME MORTGAGE BANKER 44 SECURED BANKERS MORTGAGE 14 SOUTHSTAR 2 VALLEY VISTA MORTGAGE CORP 6 WEICHERT 1 Total GSR Mortgage Loan Trust 2006-4F 1 1 GSR Mortgage Loan Trust 2006-10F X BANK OF AMERICA CIK # 1382289 CONDUIT 4 4 COUNTRYWIDE INDYMAC BANK Total GSR Mortgage Loan Trust 2006-10F 4 4 Total Asset Class : Residential Mortgage Backed Securities - Prime 5 0 0 0 5 Asset Class : Residential Mortgage Backed Securities - Non-Prime GSRPM Mortgage Loan Trust 2003-1 DEER WOOD EQUICREDIT FAIRBANKS 3 HOUSEHOLD 1 1 US BANK HEQ2 14 WELLS FARGO 15 Total GSRPM Mortgage Loan Trust 2003-1 1 1 GS MORTGAGE SECURITIES CORP. GSAMP TRUST 2004-HE2 X AMERIQUEST CIK # 1299274 FIRST NLC FINANCIAL 3 3 Total GS MORTGAGE SECURITIES CORP. GSAMP TRUST 2004-HE2 3 3 GSRPM Mortgage Loan Trust 2004-1 ABN AMRO 21 AEGIS 2 BANK OF AMERICA BANK ONE 1 1 CHASE EQUICREDIT 91 EQUIFIRST 4 FAIRBANKS 1 FINANCE AMERICA 1 FIRST FRANKLIN 5 FRANKLINCREDIT 15 FREMONT 7 GE MORTGAGE 25 HOMEEQUITY 2 LONG BEACH MATRIX 56 NEW CENTURY 16 NOT AVAILABLE 1 RTC 10 SOUTHERN PACIFIC 16 SPSAC 33 WELLS FARGO 4 Total GSRPM Mortgage Loan Trust 2004-1 1 1 GSMPS Mortgage Loan Trust 2004-3 CHASE GMAC 1 1 MATRIX WASHINGTON MUTUAL WELLS FARGO Total GSMPS Mortgage Loan Trust 2004-3 1 1 GSAA Home Equity Trust 2005-3 X WELLS FARGO 1 1 CIK # 1318825 Total GSAA Home Equity Trust 2005-3 1 1 GSAA Home Equity Trust 2005-7 X ABN AMRO CIK # 1331691 AMERIQUEST 4 COUNTRYWIDE 1 FIRST ARIZONA GREENPOINT NATIONAL CITY 1 WASHINGTON MUTUAL WELLS FARGO 7 1 6 Total GSAA Home Equity Trust 2005-7 7 1 6 GSAMP Trust 2005-HE2 X ACCREDITED 1 CIK # 1322102 ACOUSTIC 1 1 AMERICAN HOME EQUITY CORP 1 AMERITRUST MORTGAGE 25 BARRINGTON CAPITAL CORP 61 CHOICE CAPITAL FUNDING 11 CONCORDE ACCEPTANCE 23 FIRST BANK FIRST FRANKLIN FIRST GREENSBORO 76 FIRST NLC FINANCIAL GMFS HARBOURTON MORTGAGE 22 1 1 MANDALAY MERIDIAN 2 METROCITIES 38 NOT AVAILABLE 2 SEA BREEZE FINANCIAL 60 SILVERGATE 1 SOUTHSTAR UNIMORTGAGE LLC 36 2 2 USA FUNDING CORP 13 Total GSAMP Trust 2005-HE2 4 1 4 1 GSAA Home Equity Trust 2005-6 X AMERICAN HOME EQUITY CORP 16 CIK # 1328821 AMERICAN LENDING GROUP 1 AMERICAN MORTGAGE NETWORK AMERICORP 22 BANKERSWEST 50 BARRINGTON CAPITAL CORP 1 CAMERON 11 CHOICE CAPITAL FUNDING 19 COMMUNITY WEST BANK 2 COUNTRYWIDE E-LOAN INC 67 FIRST GREENSBORO 1 FIRST NLC FINANCIAL 12 GREENPOINT HARBOURTON MORTGAGE 30 1 1 HOME LOAN CENTER 1 LOAN CENTER OF CA 90 MERIDIAN 35 METROCITIES MORTGAGEIT NATIONAL CITY NORTH SHORE COMMUNITY BANK 3 RESIDENTIAL MORTGAGE CAPITAL 91 SCME MORTGAGE BANKER 64 SEA BREEZE FINANCIAL 81 SILVERGATE 9 SOUTHSTAR TAYLOR BEAN & WHITAKER MORTGAGE TRANSNATIONAL 21 USA FUNDING CORP 1 WEICHERT WINSTAR 96 Total GSAA Home Equity Trust 2005-6 1 1 GSAMP Trust 2005-HE3 X ACOUSTIC CIK # 1331811 CONDUIT FREMONT MANDALAY NEW CENTURY 1 1 Total GSAMP Trust 2005-HE3 1 1 GSAA Home Equity Trust 2005-9 X AMERICAN CIK # 1334748 AMERICORP 14 CHOICE CAPITAL FUNDING 15 CHRISTOPHER E HOBSON 10 COUNTRYWIDE CTX MORTGAGE CO 42 FIRST MERIDIAN MORTGAGE 9 FIRST NLC FINANCIAL 11 1 1 GMAC GREENPOINT HARBOURTON MORTGAGE 11 1 1 KLEIN 15 LOAN CENTER OF CA 51 METROCITIES 38 MORTGAGE 4 NATIONAL CITY NORTH SHORE COMMUNITY BANK 1 PRIME MORTGAGE 3 RESIDENTIAL MORTGAGE CAPITAL 96 SCME MORTGAGE BANKER SEA BREEZE FINANCIAL 44 SILVERGATE 16 SOUTHSTAR 38 TAYLOR BEAN & WHITAKER MORTGAGE 16 TRANSNATIONAL 2 USA FUNDING CORP 2 WINSTAR 19 Total GSAA Home Equity Trust 2005-9 2 2 GSAMP Trust 2005-HE4 X ACOUSTIC 32 32 CIK # 1337184 CONDUIT 22 22 EQUIFIRST FREMONT MANDALAY MERITAGE 18 18 MILA NOT AVAILABLE 7 7 RESMAE Total GSAMP Trust 2005-HE4 79 79 GSAA Home Equity Trust 2005-11 X ACCREDITED 1 CIK # 1340307 AMERIC 44 AMERICAN HOME EQUITY CORP 5 AMERICAN MORTGAGE 57 AMERICORP 1 BANKER 2 BANKERSWEST 13 BAYROCK 1 CHOICE CAPITAL FUNDING 1 CHRISTOPHER E HOBSON 1 CORESTAR FINANCIAL GROUP LLC 1 COUNTRYWIDE 19 CTX MORTGAGE CO FIRST GREENSBORO 1 FIRST MERIDIAN MORTGAGE 3 FIRST NLC FINANCIAL 1 FLICK 6 GREENPOINT HARBOURTON MORTGAGE 1 HOME LOAN CENTER 4 HOME LOAN EXPANDED MORTGAGE 12 1 1 KLEIN 1 LOAN CENTER OF CA 4 MARIBELLA MORTGAGE 2 METROCITIES 11 NATIONAL CITY NEW YORK MORTGAGE CO LLC 7 NORTH SHORE COMMUNITY BANK 6 PLAZA 10 PRIME MORTGAGE 2 RESIDE 57 RESIDENTIAL MORTGAGE CAPITAL 76 SCME MORTGAGE BANKER SEA BREEZE FINANCIAL 11 SECURE 7 SECURED BANKERS MORTGAGE 46 SILVER 4 SILVERGATE 1 SOUTHSTAR 30 SUNTRUST TAYLOR BEAN & WHITAKER MORTGAGE 9 USA FUNDING CORP 1 VALLEY VISTA MORTGAGE CORP 4 WELLS FARGO 2 WINSTAR 10 Total GSAA Home Equity Trust 2005-11 1 1 GSAA Home Equity Trust 2005-12 X ALLIANCE MORTGAGE 11 CIK # 1342686 AMERICAN HOME EQUITY CORP 2 AMERICAN MORTGAGE 1 BANKERSWEST 6 CHOICE CAPITAL FUNDING 3 CHRISTOPHER E HOBSON 1 CTX MORTGAGE CO 35 FIRST MERIDIAN MORTGAGE 3 FIRST NATIONAL BANK OF ARIZONA 3 3 HOME LOAN CENTER 3 HOME LOAN EXPANDED MORTGAGE 17 IRWIN 1 METROCITIES 1 NATION ONE 3 PRIME MORTGAGE 1 RESIDENTIAL MORTGAGE CAPITAL 9 SCME MORTGAGE BANKER 6 SEA BREEZE FINANCIAL 5 ST. FRANCIS 1 STONE CREEK FUNDING 2 TRANSNATIONAL 1 USA FUNDING CORP 1 VALLEY VISTA MORTGAGE CORP 1 WELLS FARGO 1 1 WILLOW BEND MORTGAGE 1 Total GSAA Home Equity Trust 2005-12 4 4 GSAA Home Equity Trust 2005-MTR1 X METROCITIES 1 1 CIK # 0001342685 Total GSAA Home Equity Trust 2005-MTR1 1 1 GSAA Home Equity Trust 2005-14 X ACCREDITED 9 CIK # 1345157 AEGIS AMERICAN HOME EQUITY CORP 19 AMERICAN LENDING GROUP 3 AMERICAN MORTGAGE 84 AMERICORP 4 1 1 BANKERSWEST BAYROCK 12 BAYTREE 16 CAMERON 1 CENTENNIAL 14 CHOICE CAPITAL FUNDING 40 CHRISTOPHER E HOBSON 8 CMG 1 COMMUNITY WEST BANK 2 CONCORD MORTGAGE CO 7 COUNTRYWIDE CREDIT NORTHEAST 1 CTX MORTGAGE CO DHI MORTGAGE FIRST MERIDIAN MORTGAGE 9 FIRST NLC FINANCIAL 6 FLICK 4 GMFS 1 GREENPOINT HARBOURTON MORTGAGE 1 HOME LOAN CENTER 20 HOME LOAN EXPANDED MORTGAGE 85 LOAN CENTER OF CA 26 MARIBELLA MORTGAGE 40 NATIONAL CITY NEW YORK MORTGAGE CO LLC 20 NORTH SHORE COMMUNITY BANK 1 PLAZA 4 PRIME MORTGAGE 17 QUICKEN 26 REALTY MORTGAGE CORPORATION 15 RESIDENTIAL MORTGAGE CAPITAL 36 SCME MORTGAGE BANKER SEA BREEZE FINANCIAL 17 SECURED BANKERS MORTGAGE 30 SILVERGATE 2 SOUTHSTAR STERLING EMPIRE FUND 1 STONE CREEK FUNDING 15 SUNTRUST TAYLOR BEAN & WHITAKER MORTGAGE 3 VALLEY VISTA MORTGAGE CORP 7 WEICHERT WILLOW BEND MORTGAGE 3 WINSTAR 7 Total GSAA Home Equity Trust 2005-14 1 1 GSAMP Trust 2005-HE5 X AMERICAN MORTGAGE NETWORK CIK # 1345213 AMERICORP 29 1 1 AMERITRUST MORTGAGE 18 AVAILABLE MORTGAGE FUNDING LLC 81 BAYROCK CAMERON 9 CONCORD MORTGAGE CO 43 1 1 CORESTAR FINANCIAL GROUP LLC 21 GLOBAL HOME LOANS 57 2 2 GMFS GUARANTEED RATE 24 MARIBELLA MORTGAGE 10 MILA 41 OAK STREET 2 2 OPTEUM 10 PLATINUM MTG 48 3 3 REALTY MORTGAGE CORPORATION 34 RELIANT 8 SEA BREEZE FINANCIAL 10 SOUTHSTAR 1 1 STERLING NATIONAL MORTGAGE STONE CREEK FUNDING 26 UNIMORTGAGE LLC 25 1 1 Total GSAMP Trust 2005-HE5 11 11 GSAMP Trust 2005-HE1 X ACOUSTIC CIK # 1346644 FIRST NLC FINANCIAL 12 12 FREMONT Total GSAMP Trust 2005-HE1 12 12 GSAMP Trust 2005-HE6 X ACOUSTIC 32 32 CIK # 1345804 FIRST NLC FINANCIAL FREMONT MERITAGE 51 51 NOT AVAILABLE 11 11 Total GSAMP Trust 2005-HE6 94 94 GSAMP Trust 2006-SD1 ACCREDITED 2 ACOUSTIC 45 AEGIS 25 AMERICAN LENDING GROUP 2 AMERICAN MORTGAGE NETWORK 16 AMERIQUEST AMERITRUST MORTGAGE 23 BANK OF AMERICA 1 BAYROCK 4 DHI MORTGAGE 13 EQUIFIRST 56 FIRST FRANKLIN 21 FIRST MERIDIAN MORTGAGE 15 FIRST NATIONAL BANK OF ARIZONA 34 FIRST NLC FINANCIAL 14 FREMONT 48 GMFS 3 LONG BEACH 20 NATIONAL CITY 4 OPTION ONE 2 PLATINUM MTG 1 SEA BREEZE FINANCIAL 3 SOUTHSTAR 22 STONE CREEK FUNDING 12 3 3 Total GSAMP Trust 2006-SD1 3 3 GSAMP Trust 2006-HE1 X MILA CIK # 0001349266 NOT AVAILABLE 36 36 SOUTHSTAR 1 1 Total GSAMP Trust 2006-HE1 37 37 GSAA Home Equity Trust 2006-3 X CONDUIT 1 1 CIK # 1353512 COUNTRYWIDE FIRST NATIONAL BANK GREENPOINT NATIONAL CITY Total GSAA Home Equity Trust 2006-3 1 1 FFMLT Trust 2006-FF4 X FIRST FRANKLIN 1 1 CIK # 1353977 Total FFMLT Trust 2006-FF4 1 1 GSAA Home Equity Trust 2006-5 X CONDUIT 1 1 CIK # 1357379 COUNTRYWIDE FIRST NATIONAL BANK GREENPOINT NATIONAL CITY PHH SUNTRUST Total GSAA Home Equity Trust 2006-5 1 1 GSAMP Trust 2006-HE2 X ACCREDITED CIK # 1357559 ALLIANCE BANCORP 1 ALLIANCE MORTGAGE 1 ALLSTATE 2 AMERICAN MORTGAGE EXPRESS 45 AMERICAN MORTGAGE NETWORK AMERICORP 29 AMERITRUST MORTGAGE 12 AVAILABLE MORTGAGE FUNDING LLC 68 1 1 BAYROCK 8 CORESTAR FINANCIAL GROUP LLC 3 ENCORE FIRST GREENSBORO 1 GMFS 30 GUARANTEED RATE 12 MANDALAY 11 MARIBELLA MORTGAGE 17 2 2 MILA NEW CENTURY OAK STREET OPTEUM 12 OWN IT PACIFIC COMMUNITY MORTGAGE INC 1 QUICKEN 25 RESMAE 77 SCME MORTGAGE BANKER 5 SECURED FUNDING CORP 18 SILVER STATE MORTGAGE 6 SOUTHSTAR UNIMORTGAGE LLC 20 Total GSAMP Trust 2006-HE2 3 3 GSAMP Trust 2006-FM1 X FREMONT 1 1 CIK # 1358904 Total GSAMP Trust 2006-FM1 1 1 GSAA Home Equity Trust 2006-7 X ACCREDITED 55 CIK # 1359421 AEGIS ALLIANCE 2 2 AMERICAN HOME MORTGAGE AMERICAN MORTGAGE NETWORK 11 AMERICORP 8 BANKERSWEST BAYTREE 15 CAMERON 6 CENDANT CENTENNIAL 9 CHOICE CAPITAL FUNDING 15 CHRISTOPHER E HOBSON 15 CREDIT NORTHEAST 1 CTX MORTGAGE CO 41 HARBOURTON MORTGAGE 3 HOME LOAN CENTER 6 HOME LOAN EXPANDED MORTGAGE 25 IRWIN 3 LOAN CENTER OF CA 2 LOAN CITY 67 MERIDIAN 4 METROCITIES 12 NATION ONE NEW CENTURY 99 NORTH SHORE COMMUNITY BANK 14 PACIFIC COMMUNITY MORTGAGE INC 3 PINNACLE 23 PMC 22 PRIMELENDING 1 QUICKEN 17 REALTY MORTGAGE CORPORATION 19 RELIANT 3 RESCAP SCME MORTGAGE BANKER SEA BREEZE FINANCIAL 27 SECURED 39 SILVERGATE 22 SOUTHSTAR STERLING 1 STONE CREEK FUNDING 3 TRANSNATIONAL 4 VALLEY VISTA MORTGAGE CORP 22 WEICHERT 60 3 WILLOW BEND MORTGAGE 16 WILSHIRE 4 Total GSAA Home Equity Trust 2006-7 2 2 GSAA Home Equity Trust 2006-8 X CONDUIT 1 1 CIK # 1360271 COUNTRYWIDE FIRST NATIONAL BANK WELLS FARGO Total GSAA Home Equity Trust 2006-8 1 1 GSAA Home Equity Trust 2006-9 X AMERICAN HOME MORTGAGE CIK # 1363129 AMERIQUEST CONDUIT 1 1 COUNTRYWIDE GREENPOINT IMPAC 2 2 NATIONAL CITY WELLS FARGO 1 Total GSAA Home Equity Trust 2006-9 3 3 GSAMP Trust 2006-HE3 X AAMES CIK # 1361887 ACOUSTIC 19 19 ALLIANCE BANCORP 15 ALLIANCE MORTGAGE 10 ALLSTATE 2 AMERICAN MORTGAGE EXPRESS 30 AMERICAN MORTGAGE NETWORK AMERICORP 84 9 9 AMERITRUST MORTGAGE 23 AVAILABLE MORTGAGE FUNDING LLC 88 4 4 BAYROCK 27 CHOICE CAPITAL FUNDING 1 CORESTAR FINANCIAL GROUP LLC 17 3 3 FIRST GREENSBORO 18 FREMONT GLOBAL HOME LOANS 4 GMFS 81 GUARANTEED RATE 29 IMPAC 3 3 MANDALAY 5 5 MARIBELLA MORTGAGE 16 3 3 MERITAGE 2 2 MID-ATLANTIC FINANCIAL SERVICE 1 MILA 2 2 OAK STREET 62 OPTEUM PACIFIC COMMUNITY MORTGAGE INC 2 PRIMELENDING 22 QUICKEN REALTY MORTGAGE CORPORATION 31 SCME MORTGAGE BANKER 8 SECURED FUNDING CORP 14 3 3 SENDERRA 6 SILVER STATE MORTGAGE 6 SOUTHSTAR UNIMORTGAGE LLC 29 WEICHERT 1 Total GSAMP Trust 2006-HE3 53 53 GSAMP Trust 2006-SD2 ACOUSTIC 64 AEGIS 1 AMERICAN HOME EQUITY CORP 1 AMERICAN MORTGAGE NETWORK 1 AMERIQUEST 40 AMERITRUST MORTGAGE 26 AWARD 1 BANK OF AMERICA CTX MORTGAGE CO 15 DECISION 1 MORTGAGE 78 DHI MORTGAGE 58 1 1 EQUIFIRST 1 FIRST FRANKLIN 35 FIRST NATIONAL BANK OF ARIZONA 11 FREMONT 76 GLOBAL HOME LOANS 3 LOAN CITY 70 LONG BEACH 59 METROCITIES 3 MILA 32 NATIONAL CITY 2 OPTEUM 23 SOUTHSTAR 11 STONE CREEK FUNDING 2 WEICHERT 19 WMC 28 Total GSAMP Trust 2006-SD2 1 1 GSAMP Trust 2006-HE4 X AAMES CIK # 1366828 CIT FIRST HORIZON MILA NOT AVAILABLE 41 41 SOUTHSTAR Total GSAMP Trust 2006-HE4 41 41 GSAMP Trust 2006-NC2 X NEW CENTURY 1 1 CIK # 1366182 Total GSAMP Trust 2006-NC2 1 1 GSAA Home Equity Trust 2006-11 X AMERICAN HOME MORTGAGE CIK # 1367042 CONDUIT 6 6 COUNTRYWIDE FIRST NATIONAL BANK OF ARIZONA GREENPOINT NATIONAL CITY Total GSAA Home Equity Trust 2006-11 6 6 GSAMP Trust 2006-SD3 ACOUSTIC 3 AMERICAN LENDING GROUP 1 AMERIQUEST AMERITRUST MORTGAGE 8 1 1 CENTENNIAL 1 DECISION 1 MORTGAGE 26 DHI MORTGAGE 2 FIRST FRANKLIN 1 FIRST NATIONAL BANK OF ARIZONA 19 FREMONT FRIEDMAN BILLINGS RAMSEY LOAN CITY 9 LONG BEACH 53 MANDALAY 33 MARIBELLA MORTGAGE 2 NATIONAL CITY 28 NEW CENTURY OAK STREET 14 SOUTHSTAR 3 STEEL MOUNTAIN 43 Total GSAMP Trust 2006-SD3 1 1 GSAA Home Equity Trust 2006-12 X CENDANT CIK # 1369809 COUNTRYWIDE GREENPOINT NATIONAL CITY WELLS FARGO 2 2 Total GSAA Home Equity Trust 2006-12 2 2 GSR Mortgage Loan Trust 2006-OA1 X ALLIANCE 27 CIK # 1371773 AMERICAN HOME MORTGAGE 3 3 COUNTRYWIDE DHI MORTGAGE 15 HOME 123 52 2 2 INDYMAC BANK SUNTRUST Total GSR Mortgage Loan Trust 2006-OA1 5 5 GSAA Home Equity Trust 2006-13 X CONDUIT 1 1 CIK # 1371788 OPTEUM Total GSAA Home Equity Trust 2006-13 1 1 GSAA Home Equity Trust 2006-14 X CONDUIT 9 9 CIK # 1373104 COUNTRYWIDE FIRST NATIONAL BANK 1 GREENPOINT NATIONAL CITY SUNTRUST 95 WELLS FARGO Total GSAA Home Equity Trust 2006-14 9 9 GSAMP Trust 2006-HE5 X AAMES 1 1 CIK # 1371619 CIT MORTGAGE LENDERS NETWORK 47 47 NOT AVAILABLE 5 5 SOUTHSTAR Total GSAMP Trust 2006-HE5 53 53 First Franklin Mortgage Loan Trust 2006-FF13 X FIRST FRANKLIN CIK # 1375677 Total First Franklin Mortgage Loan Trust 2006-FF13 GSAMP Trust 2006-HE6 X AMERIQUEST CIK # 1375055 MORTGAGE LENDERS NETWORK 25 25 NOT AVAILABLE 1 1 OWN IT Total GSAMP Trust 2006-HE6 26 26 GSAA Home Equity Trust 2006-15 X CONDUIT CIK # 1375415 M&T BANK 54 54 Total GSAA Home Equity Trust 2006-15 54 54 GSAA Home Equity Trust 2006-16 X CONDUIT 13 13 CIK # 1375940 COUNTRYWIDE FIRST HORIZON 63 GREENPOINT M&T BANK 5 5 NATIONAL CITY PHH WELLS FARGO 2 2 Total GSAA Home Equity Trust 2006-16 20 20 GSRPM Mortgage Loan Trust 2006-2 AAMES 41 ACOUSTIC 8 1 1 AMERIQUEST AMERITRUST MORTGAGE 2 ARE 4 BANK OF AMERICA BANK ONE 6 CHASE 1 CTX MORTGAGE CO 4 DECISION 1 MORTGAGE 41 DHI MORTGAGE 1 EQUIFIRST 2 FINANCE AMERICA 10 FIRST FRANKLIN 15 FIRST NATIONAL BANK OF ARIZONA 7 FIRST NLC FINANCIAL 2 FREMONT 46 GMAC 63 GREENTREE 38 HOME LOAN EXPANDED MORTGAGE 1 HOUSEHOLD 6 KEY BANK 22 LONG BEACH 27 MANDALAY 4 METROCITIES 1 NATIONAL CITY 33 OAK STREET 3 OPTION ONE 3 PEOPLESCHOICE 12 RBMG 4 RESMAE 41 SOUTHERN PACIFIC 9 SOUTHSTAR 7 STEEL MOUNTAIN 36 WASHINGTON MUTUAL WEICHERT 3 WELLS FARGO WMC 14 Total GSRPM Mortgage Loan Trust 2006-2 1 1 GSAA Home Equity Trust 2006-17 X CONDUIT 30 30 CIK # 1378380 COUNTRYWIDE GREENPOINT INDYMAC BANK SUNTRUST Total GSAA Home Equity Trust 2006-17 30 30 New Century Alternative Mortgage Loan Trust 2006-ALT2 X HOME 123 23 23 CIK # 1378828 Total New Century Alternative Mortgage Loan Trust 2006-ALT2 23 23 GSAMP Trust 2006-HE7 X AAMES CIK # 1378619 FIRST HORIZON NOT AVAILABLE 50 50 NOVASTAR SOUTHSTAR Total GSAMP Trust 2006-HE7 50 50 GSAA Home Equity Trust 2006-19 X AEGIS CIK # 1381729 CONDUIT 6 6 COUNTRYWIDE FIRST NATIONAL BANK GREENPOINT SUNTRUST Total GSAA Home Equity Trust 2006-19 6 6 GSAA Home Equity Trust 2006-18 X AEGIS CIK # 1380595 ALLIANCE BANCORP 73 2 2 ALLSTATE 1 AMERICAN HOME MORTGAGE 1 AMERITRUST MORTGAGE 1 BANKERSWEST 2 BANKFIRST CORP 1 CHERRY CREEK MORTGAGE CO 1 COMMUNITY FIRST BANK 1 COMMUNITY LENDING 26 CORESTAR FINANCIAL GROUP LLC 1 CORNERSTONE MORTGAGE 3 DECISION 1 MORTGAGE 74 DHI MORTGAGE 1 FAIRMONT FUNDING LTD 2 FIRST NATIONAL BANK FLICK 26 GREENPOINT HOME LOAN EXPANDED MORTGAGE 1 IRWIN 2 JUST MORTGAGE 7 MILA 18 1 1 MORTGAGE INV LENDING 1 NORTH SHORE COMMUNITY BANK 1 OPTION ONE RELIANT 1 RESIDENTIAL MORTGAGE CAPITAL 1 SCME MORTGAGE BANKER 1 SOUTHSTAR 47 STONE CREEK FUNDING 5 TAYLOR BEAN & WHITAKER MORTGAGE 59 WALL STREET MORTGAGE 1 WELLS FARGO 15 15 WILLOW BEND MORTGAGE 3 Total GSAA Home Equity Trust 2006-18 18 18 GSAMP Trust 2006-FM3 X FREMONT CIK # 1383231 Total GSAMP Trust 2006-FM3 GSAMP Trust 2006-HE8 X AAMES CIK # 1383499 FIRST HORIZON HOME LOAN EXPANDED MORTGAGE 8 8 NOT AVAILABLE 2 2 NOVASTAR RESCAP SEBRING CAPITAL 32 32 SOUTHSTAR WILMINGTON FINANCE Total GSAMP Trust 2006-HE8 42 42 GSAA Home Equity Trust 2006-20 X CONDUIT 17 17 CIK # 1383526 COUNTRYWIDE GREENPOINT INDYMAC BANK NATIONAL CITY SUNTRUST Total GSAA Home Equity Trust 2006-20 17 17 GSAMP Trust 2007-SEA1 AAMES 20 ACOUSTIC 3 AMERICAN MORTGAGE NETWORK 1 AMERIQUEST 44 AMERITRUST MORTGAGE 1 BANK OF AMERICA 75 BANK ONE 1 CFNCL 1 CTX MORTGAGE CO 10 DECISION 1 MORTGAGE 20 DORAL FINANCE AMERICA 1 FIRST FRANKLIN 8 FIRST NATIONAL BANK OF ARIZONA 1 FREMONT 97 GLOBAL HOME LOANS 2 GMAC 11 GMFS 9 GREENPOINT 1 GREENTREE 4 KEY BANK 2 LOAN CITY 1 LONG BEACH 42 MANDALAY 3 MARIBELLA MORTGAGE 3 1 1 MERITAGE 21 6 6 MILA 12 NATIONAL CITY 3 NEW CENTURY 6 OAK STREET 3 PEOPLESCHOICE 27 RESMAE 22 SOUTHERN PACIFIC 8 SOUTHSTAR 15 STEEL MOUNTAIN 5 STERLING NATIONAL MORTGAGE 1 WASHINGTON MUTUAL 41 WEICHERT 1 WELLS FARGO 13 Total GSAMP Trust 2007-SEA1 7 7 GSAA Home Equity Trust 2007-1 X CONDUIT 38 38 CIK # 1386454 COUNTRYWIDE GREENPOINT Total GSAA Home Equity Trust 2007-1 38 38 GSAMP Trust 2007-H1 X AMERITRUST MORTGAGE 2 CIK # 1386801 BAYROCK 8 CENTURY BANK 1 CORESTAR FINANCIAL GROUP LLC 1 DECISION 1 MORTGAGE EQUIBANC FIRST GREENSBORO 6 FIRST HORIZON 43 HOME LOAN EXPANDED MORTGAGE 33 LOWNHOME 64 MORTGAGE INV LENDING 24 NOVASTAR 35 OAK STREET 2 QUICKEN 11 RESCAP 2 SEBRING CAPITAL 53 3 3 SENDERRA 41 SOUTHSTAR WEICHERT 7 WILLOW BEND MORTGAGE 2 WILMINGTON FINANCE 38 Total GSAMP Trust 2007-H1 3 3 GSAMP Trust 2007-NC1 X NEW CENTURY CIK # 1387580 Total GSAMP Trust 2007-NC1 GSAA Home Equity Trust 2007-2 X AMERIQUEST 91 CIK # 1389614 CONDUIT 4 4 GREENPOINT HSBC SUNTRUST Total GSAA Home Equity Trust 2007-2 4 4 GSAA Home Equity Trust 2007-3 X CONDUIT 13 13 CIK # 1390616 COUNTRYWIDE FIRST NATIONAL BANK OF ARIZONA GREENPOINT INDYMAC BANK Total GSAA Home Equity Trust 2007-3 13 13 GSAMP Trust 2007-HE1 X AAMES 77 CIK # 1389816 BAYROCK 5 CENTURY BANK 1 CREDIT NORTHEAST 1 DECISION 1 MORTGAGE 99 EQUIBANC FIRST HORIZON HOME LOAN EXPANDED MORTGAGE 18 18 LOWNHOME MID-ATLANTIC FINANCIAL SERVICE 1 MILA 3 2 2 MORTGAGE LENDERS NETWORK 95 NOVASTAR QUICKEN SEBRING CAPITAL 14 14 SENDERRA SOUTHSTAR STERLING NATIONAL MORTGAGE 1 WILLOW BEND MORTGAGE 2 WILMINGTON FINANCE Total GSAMP Trust 2007-HE1 34 34 GSAA Home Equity Trust 2007-4 X CONDUIT 15 2 13 CIK # 1393045 GREENPOINT INDYMAC BANK NATIONAL CITY WELLS FARGO 99 Total GSAA Home Equity Trust 2007-4 15 2 13 GSRPM Mortgage Loan Trust 2007-1 AAMES 49 ACCREDITED 1 ACOUSTIC 9 ALLIANCE 1 AMERICAN LENDING GROUP 3 1 1 AMERICAN MORTGAGE NETWORK 2 AMERIQUEST AMERITRUST MORTGAGE 9 ARE 2 BANK OF AMERICA BANK ONE 3 BAYROCK 4 COUNTRYWIDE 1 CTX MORTGAGE CO 8 DECISION 1 MORTGAGE 69 EQUIBANC 10 EQUIFIRST 1 FIDELITY TRUST 1 FINANCE AMERICA 5 FIRST FRANKLIN 7 FIRST HORIZON 29 FIRST NLC FINANCIAL 2 FREMONT GLOBAL HOME LOANS 1 GMAC 14 GMFS 10 GREENPOINT 16 GREENTREE 15 HOME 123 2 HOMELOANEXP 1 HOUSEHOLD 3 IMPAC 1 IRWIN 13 KEY BANK 6 LOAN CITY 3 LOAN HOME 3 LONG BEACH 92 MANDALAY 9 MARIBELLA MORTGAGE 3 1 1 MERITAGE 7 2 2 MILA 59 MORTGAGE LENDERS NETWORK 83 NATIONAL CITY 23 NEW CENTURY 35 NOVASTAR 1 OAK STREET 7 2 2 PEOPLESCHOICE 81 PRIMELENDING 2 QUICKEN 14 RBMG 2 RESMAE 42 SCME MORTGAGE BANKER 4 SEBRING CAPITAL 6 5 5 SENDERRA 22 SOUTHERN PACIFIC 4 SOUTHSTAR 38 STEEL MOUNTAIN 13 STERLING NATIONAL MORTGAGE 1 STONE CREEK FUNDING 2 VIRTUAL BANK 7 WASHINGTON MUTUAL 18 WELLS FARGO 7 WMC 10 Total GSRPM Mortgage Loan Trust 2007-1 11 11 GSAMP Trust 2007-HE2 X AAMES 32 CIK # 1394459 AEGIS 2 2 BAYROCK 32 6 6 CENTURY BANK 2 DECISION 1 MORTGAGE 29 EQUIBANC 2 FIRST GREENSBORO 3 FREMONT 16 HOME LOAN EXPANDED MORTGAGE 3 LOWNHOME 93 NEW CENTURY 93 93 NOVASTAR 19 SENDERRA SOUTHSTAR WILLOW BEND MORTGAGE 1 Total GSAMP Trust 2007-HE2 2 99 GSAA Home Equity Trust 2007-5 X ACCREDITED CIK # 1395402 AEGIS 10 10 ALLIANCE BANCORP 4 AMERICAHOMEKEY INC 2 AMERICAN HOME EQUITY CORP 5 AMERICAN MORTGAGE NETWORK 1 1 AMERIQUEST 48 BANKERSWEST 32 BANKFIRST CORP 1 BARRINGTON CAPITAL CORP 1 BAYROCK 5 1 1 CENTENNIAL 3 CHERRY CREEK MORTGAGE CO 2 CHRISTOPHER E HOBSON 9 COLLEGE LOAN CORP 5 COLORADO FEDERAL SAVINGS BANK 2 COMMUNITY LENDING 45 3 3 COMMUNITY WEST BANK 3 CORNERSTONE MORTGAGE 10 COUNTRYWIDE 1 1 CREDIT NORTHEAST 6 CTX MORTGAGE CO 24 DECISION 1 MORTGAGE DHI MORTGAGE 52 FAMILY LENDING SERVICES INC 11 FIRB 12 FIRST BANK 43 FREEDOM MORTGAGE CORPORATION 6 6 GATEWAY BANK 7 GREENLIGHT FINANCIAL SERVICES 2 GREENPOINT HOME 123 16 16 HOME AMERICAN 56 HOME LOAN CENTER 2 HOME LOAN EXPANDED MORTGAGE 18 JUST MORTGAGE 3 LOAN CENTER OF CA 3 LOWNHOME MILA 8 MORTGAGE LENDERS NETWORK 17 NATIONAL CITY NATIONS HOME LENDING 8 1 1 NORTH SHORE COMMUNITY BANK 2 OPTION ONE 2 PACIFIC COMMUNITY MORTGAGE INC 1 PAUL FINANCIAL 11 PLAZA PRIME MORTGAGE 4 QUICKEN 33 REALTY MORTGAGE CORPORATION 2 RESIDENTIAL MORTGAGE CAPITAL 5 SCME MORTGAGE BANKER 16 SEBRING CAPITAL 3 1 1 SECB 82 2 SECURED BANKERS MORTGAGE 18 SIERRA PACIFIC 16 1 1 SOUTHSTAR STERLING NATIONAL MORTGAGE 8 STONE CREEK FUNDING 1 TAYLOR BEAN & WHITAKER MORTGAGE 11 VALLEY VISTA MORTGAGE CORP 1 VIRTUAL BANK 19 1 1 WACHOVIA 25 WALL STREET MORTGAGE 5 WELLS FARGO 53 WILLOW BEND MORTGAGE 7 WILMINGTON FINANCE 11 WR STARKEY 2 Total GSAA Home Equity Trust 2007-5 42 10 32 GSR Mortgage Loan Trust 2007-OA1 X AEGIS 74 CIK # 1397611 AMERICAN HOME MORTGAGE 3 COMMUNITY LENDING COUNTRYWIDE DHI MORTGAGE 28 HOME 123 46 3 3 JUST MORTGAGE 21 LOAN CENTER OF CA 29 LOAN LINK 20 LOWNHOME 62 PAUL FINANCIAL 90 QUICKEN 1 1 RESCAP 1 1 STONE CREEK FUNDING 30 2 2 SUNTRUST 1 Total GSR Mortgage Loan Trust 2007-OA1 7 7 GSAA Home Equity Trust 2007-6 X AEGIS 7 7 CIK # 1399928 ALLIANCE BANCORP 5 AMERICAN HOME EQUITY CORP 1 1 1 AMERICAN MORTGAGE NETWORK 10 BANKERSWEST 1 BAYROCK 25 CHRISTOPHER E HOBSON 1 COLORADO FEDERAL SAVINGS BANK 1 1 1 COMMUNITY LENDING 15 CORNERSTONE MORTGAGE 3 COUNTRYWIDE CREDIT NORTHEAST 2 DECISION 1 MORTGAGE 56 DHI MORTGAGE 2 FIRST BANK 57 FREEDOM MORTGAGE CORPORATION 61 4 4 GATEWAY BANK 1 GREENPOINT HOME AMERICAN 54 HOME LOAN CENTER 10 HOME LOAN EXPANDED MORTGAGE 2 LOWNHOME 62 MORTGAGE LENDERS NETWORK 2 NATIONAL CITY 93 NATIONS HOME LENDING 4 1 1 NEW CENTURY 13 NORTH SHORE COMMUNITY BANK 2 OPTION ONE 2 PLAZA 48 QUICKEN 10 SCME MORTGAGE BANKER 4 SIERRA PACIFIC 7 SOUTHSTAR 1 STERLING NATIONAL MORTGAGE 5 VIRTUAL BANK 4 WACHOVIA 2 WELLS FARGO 6 WR STARKEY 2 Total GSAA Home Equity Trust 2007-6 14 7 7 GSAA Home Equity Trust 2007-7 X AEGIS 48 5 5 CIK # 1403683 BANKERSWEST 2 CENTENNIAL 1 COLLEGE LOAN CORP 2 COLORADO FEDERAL SAVINGS BANK 1 CORNERSTONE MORTGAGE 2 CTX MORTGAGE CO 6 GREENLIGHT FINANCIAL SERVICES 1 GREENPOINT HOME LOAN CENTER 11 LOWNHOME 33 MARIBELLA MORTGAGE 1 MORTGAGE LENDERS NETWORK 4 NORTH SHORE COMMUNITY BANK 1 PACIFIC COMMUNITY MORTGAGE INC 2 PLAZA 1 REALTY MORTGAGE CORPORATION 6 SCME MORTGAGE BANKER 23 STERLING NATIONAL MORTGAGE 1 VALLEY VISTA MORTGAGE CORP 1 1 1 WELLS FARGO WR STARKEY 3 Total GSAA Home Equity Trust 2007-7 6 5 1 GSAA Home Equity Trust 2007-8 X CONDUIT 8 1 7 CIK # 1407556 FIFTH THIRD NATIONAL CITY WELLS FARGO 1 Total GSAA Home Equity Trust 2007-8 8 1 7 Total Asset Class : Residential Mortgage Backed Securities - Non-Prime 29 1 0 Total Asset Class : Residential Mortgage Backed Securities 30 1 1 This Form ABS-15G contains all applicable Reportable Information (as defined below) that we know and that is available to us without unreasonable effort or expense.We have gathered the information set forth in this Form ABS-15G by, among other things, (i) identifying asset-backed securities transactions that fall within the scope of Rule 15Ga-1 for which we are a securitizer and that are not covered by a filing to be made by an affiliated securitizer (if any) (“Covered Transactions”), (ii) gathering information in our records regarding demands for repurchase or replacement of pool assets in Covered Transactions for breaches of representations or warranties concerning those pool assets (“Repurchases”) that is required to be reported on Form ABS-15G (“Reportable Information”), (iii) identifying the parties in Covered Transactions that have a contractual obligation to enforce any Repurchase obligations of the party or parties making those representations or warranties based on our records (“Demand Entities”), and (iv) requesting all Reportable Information from trustees and other Demand Entities that is within their respective possession and which has not been previously provided to us.Our ability to provide Reportable Information that is not already in our records is significantly dependent upon the cooperation of those other Demand Entities.Any applicable Reportable Information that is not contained herein is unknown and is not available to us without unreasonable effort or expense, because some Demand Entities are no longer in existence, some Demand Entities have not agreed to provide Reportable Information, some Demand Entities may not have provided complete Reportable Information, and some Demand Entities may be unable or unwilling to provide Reportable Information without unreasonable effort or expense (or without imposing unreasonable expense on us). The information in this Form ABS-15G has not been verified by any third party.In addition, while we requested Reportable Information from trustees and other Demand Entities as to investor demands that occurred prior to July 22, 2010, it is possible that this disclosure does not contain information about all investor demands upon those parties made prior to that date. 2 The outstanding principal balance of each asset that has been repurchased or replaced is calculated as of the date of repurchase or replacement; the outstanding principal balance of each asset that has been liquidated is calculated as of the date of liquidation; and the outstanding principal balance of every other asset is calculated as of the last day of the reporting period. 3 At time of securitization.
